DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1 – 8 and 17 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 - 8 are drawn to a method 
	Claims 9 – 16 are drawn to a computer readable medium.
	Claims 17 – 20 are drawn to an apparatus.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  

17. (Original) An online system comprising:
a database storing game data for a location-based game, the game data comprising a plurality of game items;
a game action module configured to perform operations comprising:
identifying a first game item of the plurality of game items associated with a first player of the location-based game as available to trade;
identifying a second game item of the plurality of game items associated with a second player of the location-based game as available to trade;
receiving, from a first a client device associated with the first player, an identifier of the second player, the identifier indicative that the first client device was previously within proximity of a second client device associated with the second player;
updating, based on the received identifier, the game data to reflect an exchange of the first and second game items, the exchange resulting in the first game item being associated with the second player and the second game item being associated with the first player; and
providing the updated game data to the first client device.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity and Mental Processes.
More specifically, under this grouping, the italicized limitations represent managing interactions between people including social activities and also such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The abstract idea also represents a mental process such as concepts performed in the 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added):  a database, first and second client devices.
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.

As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Wells (US 10,478,729) establishes that these additional elements are generic: A conventional embodiment of the systems and methods as disclosed herein may include a video game application executed on a user-based hardware device that is communicatively connected to a game server, the game server further connected to one or more databases of written works, the written works comprising at least text and optionally additional associated information (e.g. author, title, meter, rhythm, pitch, audio, video, images, metadata, copyright information, permissions, album cover, volume, publication information, and the like). A user may query, or in alternative embodiment enter, written works via the game application for inclusion. In an alternative embodiment, a third-party user may specify the written works to be included in accordance with user-associated advertising text. (Wells 5:15-28)
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
	
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 12 – 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Proctor, Jr et al. (US 2017/0076330) (hereinafter “Proctor”).
As per claim 9, 
scanning, by the first client device, a personal area network for other client devices; (Proctor discloses a first device detecting a second device that is in proximity to the first device) (Proctor 0041, 0043, 0061, 0092)  
receiving, based on the scanning, an identifier from a second client device via the personal area network, the identifier associated with an interactive application installed on the first and second client devices; (Proctor discloses the first device receiving an identifier from a device that is in proximity via PAN, wherein the identifier is associates with an application installed on both devices) (Proctor 0041, 0044, 0053) 
storing, by the first client device, the identifier associated with the second client device; providing the identifier to an online system hosting the application; and (Proctor discloses the first device detecting a second device and detecting the second devices identifier wherein the first device then stores the identifier in order to send the identifier to a server (i.e. online system)) (Proctor 0061)
receiving, from the online system, data describing an action performed by the online system relating to the interactive application, the action based on the identifier. (Proctor discloses the server sending data indicating a proposed item trade or exchange and also data pertaining to the completion of the trade or exchange between the users of the first and second devices.) (Proctor 0062, 0063)

As per claims 13, wherein the second client device is detected while the first client device does not have connectivity to the online system, and providing the identifier of the second player to the online system comprises: detecting that the first client device has connectivity to the online system via a network: and transmitting the identifier of the second client device to the online system via the network. (Proctor discloses the server comparing a list of available items to a list of wanted items, wherein this comparison is based upon a list items desired by a first device and items available by a plurality of other devices.  The server can automatically approve the trades based upon trading settings (Proctor 0062).  The comparison and approval of the trades do not require both devices, such as the first device to maintain contact with the online server to approve and complete the trade) (Proctor 0062).  Proctor discloses detection of the second client device due to the server sending an approved trade notification or link to the second device.  Proctor discloses the first device detecting a second device and detecting the second device’s identifier wherein the first device then stores the identifier in order to send the identifier to a server (i.e. online system)) (Proctor 0061)
As per claim 14, initiating the scanning in response to an interaction by a user of the first client device. (Proctor discloses a user interaction that comprises a user physically coming into proximity to another device that initiates scanning or starting the scanning upon the user starting the application) (Proctor 0046, 0058)

	As per claim 16, displaying, by the first client device, a notification describing the receiving of the identifier of the second client device. (Proctor disclose the sending of a notification to the first device describing the potential exchange, wherein the notification described information about the user of the second device and associated device identifier) (Proctor 0062, 0063).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 6, 8, 10, 11 and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor, Jr et al. (US 2017/0076330) (hereinafter “Proctor”) in view of Mahajan et al (US 2013/0005475)
As per claim 1,

detecting, by a first client device associated with the first player, a second client device within a proximity of the first client device, the second client device associated with a second player …; (Proctor discloses a first device detecting a second device that is in proximity to the first device) (Proctor 0041, 0043, 0061, 0092)  
responsive to detecting the second client device, storing, by the first client device, an identifier of the second player; (Proctor discloses the first device detecting a second device and detecting the second devices identifier wherein the first device then stores the identifier in order to send the identifier to a server (i.e. online system)) (Proctor 0061)
providing the identifier of the second player to an online system …; and (Proctor discloses the first device detecting a second device and detecting the second devices identifier wherein the first device then stores the identifier in order to send the identifier to a server (i.e. online system)) (Proctor 0061)
receiving, from the online system, game data indicating an exchange of the first game item for the second game item. (Proctor discloses the server sending data indicating a proposed item trade or exchange and also data pertaining to the completion of the trade or exchange between the users of the first and second devices.) (Proctor 0062, 0063)
	Proctor fails to disclose specifically:
	“…of the location-based game”
	However, in a similar field of endeavor, Mahajan discloses a location based game wherein players are able to trade game items to other players based upon their proximity to one another or the proximity of the devices they use to play the game.  The presence of a user is registered at a given 
	It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Proctor in view of Mahajan to comprise a location based game that enables players to trade items when in close proximity.  It should be noted that Proctor specifically discloses users trading virtual items or objects that are associated with a game and its players/users (Proctor 0042, 0064, 0092). By enabling player of a location based game trade game items when in proximity of other players at certain locations, the game would be more immersive and engaging as it would require players to physical move to various physical location to accomplish game activities or actions such as trading.
  	As per claim 2, responsive to receiving the game data, displaying a notification on a screen of the first client device describing the exchange. (Proctor disclose the sending of a notification to the first device describing the potential exchange) (Proctor 0062)
As per claim 3, wherein detecting the second client device comprises receiving the identifier of the second player over a local network. (Proctor discloses the detection of the second device and identifier takes place over Wi-Fi) (Proctor 0041, 0044)
	As per claim 4, wherein detecting the second client device comprises receiving the identifier of the second player over a personal area network. (Proctor discloses the detection of the second device and identifier takes place over Bluetooth) (Proctor 0041, 0044)
	As per claim 5, wherein identifying the first game item as available to trade comprises: receiving, by the first client device, a selection of one or more game items associated with the first player, the one or more game items including the first game item; and providing the selection of the one or more game items to the online system for inclusion in a list of items associated with the first player that are available to trade with other players. (Proctor discloses the use of item lists to compare desired items 
	As per claims 6, wherein the second client device is detected while the first client device does not have connectivity to the online system, and providing the identifier of the second player to the online system comprises: detecting that the first client device has connectivity to the online system via a network: and transmitting the identifier of the second client device to the online system via the network. (Proctor disclose the server comparing a list of available items to a list of wanted items, wherein this comparison is based upon a list items desired by a first device and items available by a plurality of other devices.  The server can automatically approve the trades based upon trading settings (Proctor 0062).  The comparison and approval of the trades do not require both devices, such as the first device to maintain contact with the online server to approve and complete the trade) (Proctor 0062).  Proctor discloses detection of the second client device due to the server sending an approved trade notification or link to the second device.  Proctor discloses the first device detecting a second device and detecting the second devices identifier wherein the first device then stores the identifier in order to send the identifier to a server (i.e. online system)) (Proctor 0061)
	As per claim 8, wherein the location-based game is a parallel reality game. (Combination of Proctor in view of Mahajan as applied to claim 1, Mahajan discloses a parallel reality game) (Mahajan 0199)
	As per claim 10, 
Proctor fails to disclose:
wherein the interactive application is a location-based game. 
	However, in a similar field of endeavor, Mahajan discloses a location based game wherein players are able to trade game items to other players based upon their proximity to one another or the proximity of the devices they use to play the game.  The presence of a user is registered at a given 
	It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Proctor in view of Mahajan to comprise a location based game that enables players to trade items when in close proximity.  It should be noted that Proctor specifically discloses users trading virtual items or objects that are associated with a game and its players/users (Proctor 0042, 0064, 0092). By enabling player of a location based game trade game items when in proximity of other players at certain locations, the game would be more immersive and engaging as it would require players to physical move to various physical location to accomplish game activities or actions such as trading.
	As per claim 11, wherein the first client device is associated with a player account of the location-based game, and the data describes a game item for the player account, game progress for the player account, a game feature for the player account, or information describing one or more other player accounts game activity. (Combination of Proctor in view of Mahajan as applied to claim 10,) Mahajan 0049, 0199)	
	As per claim 17, 
a database storing game data…, the game data comprising a plurality of game items; (Proctor discloses a database storing game for a plurality of game items) (Proctor 0052)
a game action module configured to perform operations comprising: identifying a first game item of the plurality of game items associated with a first player of the location-based game as available to trade; identifying a second game item of the plurality of game items associated with a second player of the location-based game as available to trade; (Proctor discloses the identifying of game items associated with a first device and second device that are available to be traded or exchanges with one another) (Proctor 0061)

updating, based on the received identifier, the game data to reflect an exchange of the first and second game items, the exchange resulting in the first game item being associated with the second player and the second game item being associated with the first player; and providing the updated game data to the first client device. (Proctor discloses the server sending data indicating a proposed item trade or exchange and also data pertaining to the completion of the trade or exchange between the users of the first and second devices.) (Proctor 0062, 0063)
Proctor fails to disclose specifically:
	“…of the location-based game”
	However, in a similar field of endeavor, Mahajan discloses a location based game wherein players are able to trade game items to other players based upon their proximity to one another or the proximity of the devices they use to play the game.  The presence of a user is registered at a given location and based upon the presence of other players being near that location the location based game enables a trading post function wherein player can trade virtual items to each other. (Mahajan 0199).
	It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Proctor in view of Mahajan to comprise a location based game that enables players to trade items when in close proximity.  It should be noted that Proctor specifically discloses users trading virtual items or objects that are associated with a game and its players/users (Proctor 0042, 0064, 0092). By enabling player of a location based game trade game items when in proximity of other players at certain locations, the game 
As per claim 18,
receiving a selection of one or more game items associated with the first player from the first client device, the one or more game items including the first game item; and assigning the one or more game items to a list of items associated with the first player that are available to trade with other players. (Proctor discloses that the server receives a list of available assets from a user, wherein the lists of available assets are associated with the user account) (Proctor 0062, 0083)
As per claim 19, 
identifying a first value of the first game item and a second value of the second game item; and responsive to a difference between the first value and the second value being within a threshold, updating the game data to reflect the exchange. (Proctor discloses the use of a value engine that determines the values of the items that are to be exchanged or traded and if they are within a preset tolerance the items can be traded) (Proctor 0070 – 0075).
As per claim 20, wherein the first device received the identifier of the second device via a personal area network while the second device was in proximity to the first device. (Proctor discloses the detection of the second device and identifier takes place over Bluetooth) (Proctor 0041, 0044)
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor, Jr et al. (US 2017/0076330) (hereinafter “Proctor”) in view of Mahajan et al (US 2013/0005475) in view of Proctor et al (US 2013/0275199) (hereinafter Proctor ‘199)
	As per claim 7,  
Proctor fails to disclose:

responsive to determining the identifier of the second player was not previously stored on the client device within a time interval, storing the player identifier with a current time stamp.
In a similar field of endeavor wherein transactions are enabled between devices based upon proximity, Proctor ‘199 discloses a first device searching for second device identifiers that are in proximity to the first device, wherein the second device identifiers are stored on the first device for future transmittal to a server.  Proctor ‘199 discloses that in order to reduce the number of requests to the server for device identifier information, the first device will only pass along to the server, device identifiers that are new to the first device and request the server to return device information back to the first device (Proctor ‘199, 0047 – 0049)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Proctor in view of Mahajan in view of Proctor’199 to provide a timestamp indication that is associated with stored device identifiers in order to determine which detected device identifiers are new to the first device.  By associating the stored device identifiers with a timestamp and only passing along newly detected device identifiers to the server for processing, the item trading system will be able to determine if the stored item lists of available items are fresh or if they are out of date and the devices that are in proximity to the first device should be resent to the server to download the most up to date available items to trade listing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAW/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715